DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                   FOURTH DISTRICT

    KAREN WEINBERGER, MARC WEINBERGER, and 12170 CWELT,
                          LLC.,
                        Appellants,

                                         v.

                      GREEN TREE SERVICING, LLC.,
                               Appellee.

                                   No. 4D19-1145

                                   [June 11, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Judge; L.T. Case No. CACE14-004643.

    Bruce Botsford of Bruce Botsford, P.A., Fort Lauderdale, for appellants.

   Jonathan L. Blackmore of Phelan Hallinan Diamond & Jones, PLLC.,
Fort Lauderdale, for appellee.

PER CURIAM.

    Affirmed. 1

WARNER, MAY and CONNER, JJ., concur.

                               *          *          *

    Not final until disposition of timely filed motion for rehearing.



1 We are mindful of the issuance of Administrative Order SC20-23, Amendment
2 (the requirement in Florida Rule of Civil Procedure 1.580(a) for the clerk to issue
a writ of possession “forthwith” remains suspended) and Executive Order 20-137
(extending, until 12:01 a.m. on July 1, 2020, Executive Order 20-94, which
suspends and tolls any statute providing for a mortgage foreclosure cause of
action under Florida law). We trust any motions directed to those orders shall
be filed in the lower tribunal upon issuance of our mandate.
2